Booth, Judge,
delivered the opinion of the court:
The Government demurs to plaintiff’s petition as amended. The alleged cause of action is predicated upon a supposed requisition order. The instrument relied upon appears in the petition; and it, together with the reply of *122the plaintiff, is too lengthy to be repeated here. The material allegations of the petition do not disclose either a contract or requisition order. The petition misconceives the legal effect of a dejiartmental communication addressed to contractors, of which the plaintiff was one, engaged in the manufacture of hardwood lumber. There was no obligation imposed upon the contractor to do more than give voluntary heed to an advisory communication and take advantage of advance information, which if ignored might result disastrously to him. Manifestly the Government had no intention of contracting or taking the plaintiff’s supply of hardwood lumber. What was done was to acquaint the plaintiff with the details of manufacture so as to assure him that under present conditions the Government could and would point out an available customer.
The demurrer will be sustained and the petition dismissed. It is so ordered.
Graham, Judge; Hay, Judge; Downey, Judge; and Campbell, Chief Justice, concur.